Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The Information Disclosure Statement filed 03/11/2020 has been considered by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Perez on March 9, 2021.

The application has been amended as follows: 
Claim 13 has been cancelled.
The following claims have been amended and should read as follows:
Claim 1.    A method of using a diagnostic device, comprising:
propagating a laser beam through an optical waveguide of the diagnostic device; coupling a first portion of the laser beam into a first optical resonator located in the diagnostic device, the first optical resonator comprising an immunoassay site;

detecting a second current in the first optical detector, the second current indicative of an immunoassay binding occurring at the immunoassay site, the immunoassay binding characterized by a change in refractive index in the first optical resonator and a corresponding change in the first resonant frequency
coupling a second portion of the laser beam into a second optical resonator located in the diagnostic device, the second optical resonator configured to exclude immunoassay bindings;
heating a portion of at least one of the first or the second optical resonators;
detecting a third current in a second optical detector coupled to the second optical resonator, the third current indicative of a third resonant frequency generated by the second optical resonator in response to the coupling of the second portion of the laser beam into the second optical resonator; and
using the first, second and third currents to analyze the immunoassay binding occurring at the immunoassay site of the first optical resonator.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach the claimed method of using a diagnostic device and more specifically wherein the method comprises detecting first and second currents in a first optical detector coupled to the first optical resonator and detecting a third current in a second optical detector coupled to the second optical resonator and using the first, second and third currents to analyze the immunoassay binding occurring at the immunoassay site of the first optical resonator.
 Boyd et al. (US 2004/0023396) teaches throughout the publication methods of using a diagnostic device (abstract; Figures 1) the diagnostic device comprising: a first optical resonator (paragraph 0007) comprising a capture agent located at a binding site (paragraph 0028); an optical waveguide configured for propagating a laser beam and for coupling a first portion of the propagated laser beam into the first optical resonator (paragraphs 0025-0026); and a first detector (paragraphs 0007 and 0044) configured for detecting a) a first resonant wavelength generated by the first optical resonator (paragraphs 0044, 0054, and 0064-0065) when no binding reaction is present at the binding site (paragraph 0071, detection in the absence of binding), and b) a second resonant wavelength generated by the first optical resonator upon undergoing a change in refractive index when a binding reaction is present at the first binding site (paragraphs 0044, 0048 and paragraph 0071, detection in the presence of binding). However, the reference fails to teach the measurement of a first, second and third current indicative of a first resonant frequency generated by the first optical resonator in response to the coupling of the first portion of the laser beam into the first optical resonator, an immunoassay binding characterized by a change in refractive index in the first optical resonator and a corresponding change in the first resonant frequency, and a third resonant frequency generated by the second optical resonator in response to the coupling of the second portion of the laser beam into the second optical resonator, respectively, wherein the first, second, and third currents are used to analyze the immunoassay binding occurring at the immunoassay site of the first optical resonator.
Regarding claim 17, the prior art fails to teach the claimed method of using a diagnostic device wherein the diagnostic device comprises an optical nanobeam resonator and an optical waveguide, wherein the first optical nanobeam resonator is comprised of one or more substantially circular holes on a surface of the optical waveguide.
Peled et al. (US 2007/0196043) teaches methods of using an optical sensing device comprising a resonator structure and an optical waveguide wherein the waveguide comprises at least one resonator structure on the waveguide surface (paragraph 0016). Peled et al. teaches that that resonator comprises a central section and two bordering reflecting sections in the form of distributed Bragg reflectors (DBRs) such that the resonator structure is formed by corrugation tops and bottoms present on a surface of the waveguide (paragraphs 0011 and 0062; see Figures 1,2 and 4a). While Peled et al. teaches that the resonator structures are formed by the stepped structure in the waveguide, the reference fails to teach that the corrugations (which are interpreted as holes in the waveguide) are substantially circular. As Peled et al. provides optical advantages for utilizing corrugations having a desired profile and linear dimensions (paragraphs 0062-0067), one skilled in the art would have no motivation or reasonable expectation of success to modify the shape of the corrugations on a surface of the waveguide to be substantially circular.
Boyd et al. (US 2004/0023396), Chu et al. (US 2009/0314763), Ekstrom et al. (US 5,663,790) and Spillane et al. (US 2007/0252981) teach optical sensing devices comprising resonators, waveguide and optical detectors. More specifically, the references teach that the optical resonators can be provided adjacent to the waveguide (Boyd et al., paragraphs 0019, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641